PER CURIAM.
The appellant, garnishor, appeals a judgment for attorney’s fees and costs to the garnishee. It is appellant’s contention that the trial court abused its discretion by granting excessive attorney’s fees, and by taxing as cost the expense of a deposition.
The question of attorney’s fees was presented to the court by stipulation of counsel, to be set within the judge’s discretion. The judge considered the testimony of garnishee’s counsel, a detailed motion to assess attorney’s fees, and two affidavits from practicing attorneys which suggested sums in excess of the actual award. The fee allowed by the court was supported by the record, and was neither excessive nor an abuse of discretion. See Esch v. Forster, 123 Fla. 905, 168 So. 229 (1936).
Appellant also challenges the taxing of $23.50 as costs for the expenses of a deposition. The deposition was used for the purpose of securing an order granting a summary judgment. See Section 58.13 Fla.Stat., F.S.A.
The courts are also committed to the proposition that the proper administration of justice requires that costs of litigation be kept within reasonable bounds. Emigh v. Tinter, Fla.App.1959, 108 So.2d 913; Travis v. Blackmon, Fla.App.1963, 155 So.2d 698. The fundamental question involved when taxing costs for the expense of depositions is whether the deposition served a useful purpose in the trial of the cause. Wilson v. Rooney, Fla.App.1958, 101 So.2d 892. Considering the cost of the deposition and the purpose served, we find no abuse of discretion. See Lockwood v. Test, Fla.App.1964, 160 So.2d 142.
Upon this Court’s own motion it has been noted that this record does not reflect a final judgment in the garnishment proceeding. Therefore, the order appealed must be reversed. Section 77.28, Fla.Stat., F.S.A. provides for the allowance by the court of an attorney’s fee and cost to the garnishee only “[u]pon the rendering of a final judgment in any such proceeding in which a writ of garnishment shall be issued * * *”
Reversed and remanded for further proceedings.